



EXHIBIT 10.32




HILL-ROM HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(“AGREEMENT”)
Name of Grantee: <<NAME>>
No. of Shares: <<UNITS>>
Grant Date: <<GRANT DATE>>
Price per Share: <<GRANT PRICE>>

HILL-ROM HOLDINGS, INC. (the “Company”) hereby grants to the Grantee (referred
to below as “you”), as of the Grant Date, pursuant to the provisions of the
Hill-Rom Holdings, Inc. Stock Incentive Plan (the “Plan”), a non-qualified stock
option to purchase from the Company the number of shares of Common Stock set
forth above, at the price per share set forth above (the “Exercise Price”) (the
“Option”), upon and subject to the terms and conditions set forth in this
Agreement, the Plan and any rules and regulations adopted by the Board of
Directors of the Company or the committee of the Board which administers the
Plan (collectively, the “Committee”). Capitalized terms not defined herein shall
have the meanings specified in the Plan.
1.    Option Subject to Acceptance of Agreement
The Option shall be null and void unless Grantee shall accept this Agreement by
executing it in the space provided therefor and returning an original execution
copy of the Agreement to the Company (or electronically accepting this Agreement
within the Grantee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect).
2.    Time and Manner of Exercising Option
(a)     Maximum Term. In no event may your Option be exercised after the tenth
anniversary of the Grant Date (“Expiration Date”).
(b)    Vesting of Option. Your Option shall become exercisable with respect to
the first twenty-five percent (25%) of the shares of Common Stock subject to the
Option on the first anniversary of the Grant Date and your Option shall become
exercisable with respect to the second, third and fourth twenty-five percent
(25%) of the shares covered by your Option on the second, third and fourth
anniversaries of the Grant Date, respectively, provided that you are, and have
been, continuously (except for any absence for vacation, leave, etc. in
accordance with the Company's or its Subsidiaries' policies) employed by the
Company or any of its Subsidiaries (as applicable, the “Employer”) from the
Grant Date through and including the applicable vesting date. The Option shall
be vested and exercisable following a termination of your employment according
to the following terms and conditions:
(i)    Death or Disability. If your employment terminates by reason of death or
disability (as determined by the Committee), your Option will become fully
exercisable upon such termination of employment and may be exercised during the
period commencing on the date of your termination of employment and ending on
the earlier of (A) the third anniversary of the date of your termination of
employment, and (B) the Expiration Date, and at the conclusion of such period,
your Option will terminate.





--------------------------------------------------------------------------------





(ii)    Retirement. Except as noted herein, if your employment terminates by
reason of retirement after attaining age fifty-five (55) and completion of five
(5) years of continuous employment (“Retirement”), your Option will become fully
exercisable upon such Retirement; provided, however, if your Retirement occurs
prior to the one-year anniversary of the Grant Date, your Option will vest on a
pro rata basis based on the number of days employed by your Employer prior to
the one-year anniversary of the Grant Date and the portion of the Option that
does not vest in accordance with this Paragraph 2(b)(ii) shall be forfeited by
you. To the extent your Option becomes vested in accordance with this Paragraph
2(b)(ii), your Option may be exercised during the period commencing on the date
of your Retirement and ending on the earlier of (A) the third anniversary of the
date of your Retirement, and (B) the Expiration Date, and at the conclusion of
such period, your Option will terminate.
(iii)    Without Cause or due to Good Reason Following a Change in Control.
Notwithstanding the provisions of this Paragraph 2(b), in the event your
employment is terminated by your Employer for any reason other than on account
of your death or disability or for Cause (as defined below) or (b) by you for
Good Reason (as defined below), in each case, after the occurrence, but before
the third anniversary, of (y) a Change in Control or (z) a sale, transfer or
disposition of substantially all of the assets or capital stock of your Employer
at the time of such Change in Control, sale, transfer or disposition, then your
Option will become immediately exercisable in full and will remain exercisable
for a period of ninety (90) days after your termination of employment, but not
beyond the Expiration Date; provided, however, if at the time of such
termination of employment, you satisfy the conditions for Retirement, then your
Option shall remain exercisable for the period set forth in Paragraph 2(b)(ii).
(iv)     Other Terminations of Employment. If (a) your employment terminates
because of your voluntary resignation (other than Retirement as that term is
used above or due to Good Reason following a Change in Control), or (b) if your
employment is terminated involuntarily by your Employer (other than for "Cause"
(as defined below) or without Cause following a Change in Control), your Option,
to the extent vested on the effective date of your termination of employment,
may be exercisable for a period of ninety (90) days after your termination of
employment, but not beyond the Expiration Date. Except as provided below in
Paragraph 2(d), if you are employed by a Subsidiary and the Company ceases to
own, directly or indirectly, more than 50% of the ownership interests of the
Subsidiary, your employment shall be deemed terminated for purposes of this
Agreement at such time. If your employment is terminated involuntarily by the
Employer for "Cause," your Option (including any portion that has previously
become exercisable) will immediately expire upon such termination of employment
and may not be exercised.
For purposes of this Agreement, "Cause" shall have the meaning set forth in your
employment agreement with your Employer or, if you do not have an employment
agreement with your Employer that defines Cause, then Cause shall mean the
Employer's good faith determination that you have: (A)    acted with gross
neglect or willful misconduct in the discharge of your duties and
responsibilities or refused to follow or comply with the lawful direction of the
Employer or the terms and conditions of any applicable employment agreement,
providing such refusal is not based primarily on your good faith compliance with
applicable legal or ethical standards; (B)    acquiesced or participated in any
conduct that is dishonest, fraudulent, illegal (at the felony level), unethical,
involves moral turpitude or is otherwise illegal and involves conduct that has
the potential, in the Employer's reasonable opinion, to cause the Company, a
Subsidiary, its officers or its directors embarrassment or ridicule;
(C)    violated a material requirement of any Company or Subsidiary policy or
procedure, specifically including a violation of the Company's Code of Ethics or
Associate Policy





--------------------------------------------------------------------------------





Manual; (D)    disclosed without proper authorization any trade secrets or other
confidential information; (E) engaged in any act that, in the reasonable opinion
of the Employer, is contrary to its best interests or would hold the Company, a
Subsidiary, its officers or directors up to probable civil or criminal
liability, provided that, if you act in good faith in compliance with applicable
legal or ethical standards, such actions shall not be grounds for termination
for Cause; or (F)    engaged in such other conduct recognized at law as
constituting Cause.


For purposes of this Agreement, "Good Reason" shall have the meaning set forth
in your change in control agreement with your Employer or, if you do not have a
change in control agreement with your Employer that defines Good Reason, then
Good Reason shall mean the occurrence, without your consent, of any of the
following acts by your Employer, or failures by your Employer to act (each a
“Good Reason Condition”), provided you provide written notice to the Company of
the occurrence of the Good Reason Condition within ten (10) business days after
you have knowledge of it; your Employer fails to notify you of the Employer’s
intended method of correction within thirty (30) business days after the
Employer receives your notice, or the Employer fails to correct the Good Reason
Condition within thirty (30) business days after such notice; and you resign
within ten (10) business days after the end of the 30-business-day period after
your notice: (A) a material diminution in your duties; (B) a material reduction
in the amount of your base salary or the discontinuation or material reduction
of your participation at the same level of eligibility as compared to other peer
employees in any incentive compensation, subject to your understanding that such
reduction(s) shall be permissible if the change applies in a similar way to
other peer level employees; or (C) the relocation of the Company’s principal
executive offices or your place of work to a location requiring a change of more
than fifty (50) miles in your daily commute.
(d)    Distribution of Subsidiary. Notwithstanding anything herein to the
contrary, the distribution by the Company of any or all or a part of the shares
of common stock of any of its Subsidiaries to Company shareholders
("Distribution") shall not constitute a termination of employment for purposes
of this Agreement, and if you are employed by a Subsidiary whose shares of
common stock are included in a Distribution, your employment will be deemed to
continue for purposes of this Agreement until otherwise terminated as provided
herein. In addition, if you transfer employment from the Company to one of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with or in anticipation of the
Distribution, such transfer shall not constitute a termination of employment for
purposes of this Agreement, and your employment will be deemed to continue for
purposes of this Agreement until otherwise terminated as provided herein.
3.    Manner of Exercise
You may exercise your Option by giving notice to the Company or its designated
administrator on a form acceptable to the Company (which may be written or
electronic) specifying the number of shares of Common Stock desired to be
purchased, provided that in no case may fewer than 100 shares be purchased at
any one time, except to purchase a residue of fewer than 100 shares. The notice
must be accompanied by payment of the aggregate Exercise Price (or by arranging
for such payment to the Company’s satisfaction) as follows: (i) in cash; (ii) by
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the aggregate
Exercise Price payable pursuant to the Option by reason of such exercise; (iii)
by authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the date of exercise, equal to the amount necessary to satisfy such obligation;
(iv) except as may be prohibited by applicable law, in cash by a broker-dealer
acceptable to the Company to whom you have submitted an irrevocable notice of





--------------------------------------------------------------------------------





exercise or (v) by a combination of (i), (ii) and (iii). No share of Common
Stock or certificate representing a share of Common Stock shall be issued or
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Paragraph 4, have been paid. Your Option will be deemed
exercised on the date your notice of exercise (with the required payments of the
Exercise Price and related taxes) is received by the Company or its designated
administrator.
4.    Income Tax Withholding
In connection with the exercise of your Option, you will be required to pay, or
make other arrangements satisfactory to the Committee, to satisfy any applicable
tax withholding liability (“Required Tax Payments”). If you fail to satisfy your
tax withholding obligation in a time and manner satisfactory to the Committee,
the Company shall have the right to withhold the required amount from your
salary or other amounts payable to you. Prior to the date of the Option
exercise, you may elect to satisfy your obligation to advance the Required Tax
Payments by any of the following means: (i) a cash; (ii) delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the date on which such withholding obligation arises
(the “Tax Date”), equal to the Required Tax Payments; (iii) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered to you upon exercise of the Option having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments;
(iv) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (v) any combination of (i), (ii) and (iii).
Shares of Common Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. Any fraction
of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by you. No share of Common Stock or certificate representing a share of
Common Stock shall be issued or delivered until the Required Tax Payments have
been satisfied in full.
5.    Non-transferability of Option
The Option granted to you by this Agreement may be exercised only by you, and
may not be assigned, pledged, or otherwise transferred by you, with the
exception that in the event of your death the Option may be exercised (at any
time prior to its expiration or termination as provided in Paragraph 2) by the
executor or administrator of your estate or by a person who acquired the right
to exercise your Option by bequest or inheritance or by the laws of descent and
distribution.
6.    Forfeiture
Your Option and any Common Stock acquired hereunder and any gain from the sale
of any Common Stock acquired hereunder are required to be forfeited by you,
including after exercise or vesting, if, during your employment or within one
(1) year following your termination of employment (or any longer period
specified in any applicable employment or severance agreement with the Company),
you engage in Disqualifying Conduct, which shall mean: (i) your performance of
service (including service as an employee, director, or consultant) for a
competitor of the Company or its Subsidiaries or the establishing by you of a
business which competes with the Company or its Subsidiaries, (ii) your
solicitation of employees or customers of the Company or its Subsidiaries, (iii)
your improper use or disclosure of confidential information of the Company or
its Subsidiaries, or (iv) your material misconduct in the performance of your
duties for the Company or its Subsidiaries, as determined by the Committee.







--------------------------------------------------------------------------------





7.    Stock Ownership Guidelines
If applicable to your position, you (or your beneficiary or legal representative
upon your death or disability) shall be bound by the “Stock Ownership
Guidelines” of the Company as may be in effect from time to time.
8.    Agreement Subject to the Plan
This Agreement is subject to the provisions of the Plan (including, without
limitation, Sections 4.4, 15.1 and 16.2) and shall be interpreted in accordance
therewith. In the event that the provisions of this Agreement and the Plan
conflict, the Plan shall control. You hereby acknowledge receipt of a copy of
the Plan.
9.    No Guarantee of Employment
The grant of this Option does not constitute an assurance of continued
employment for any period or in any way interfere with the Company’s right to
terminate your employment or to change the terms and conditions of your
employment.
10.    Other Plans
You acknowledge that any income derived from your Option (or the sale of Common
Stock underlying your Option) will not affect your participation in, or benefits
under, any other benefit plan maintained by the Company.
11.    Administration
The Committee has the sole power to interpret the Plan and this Agreement and to
act upon all matters relating to Options granted under the Plan. Any decision,
determination, interpretation, or other action taken pursuant to the provisions
of the Plan by the Committee shall be final, binding, and conclusive.
This Agreement contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. Please
complete the on-line agreement process to evidence your acceptance of this
Option on the terms and conditions set forth in this Agreement.


HILL-ROM HOLDINGS, INC.








ACCEPTED: <<NAME>>_______________________
    











